Citation Nr: 0934705	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  07-13 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for left tonsillar squamous 
cell carcinoma. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 RO decision, which 
denied a claim for service connection for metastatic squamous 
cell carcinoma of the left tonsil (claimed as non-Hodgkin's 
lymphoma).

The Board notes that it was argued in the August 2009 
Informal Hearing Presentation that the Veteran has submitted 
an inferred claim for service connection for chloracne.  The 
Board also notes that the Veteran submitted a claim in May 
2008 for entitlement to service connection for diabetes and 
peripheral neuropathy of the bilateral lower extremities.  
These issues are referred back to the RO for consideration. 

The Board acknowledges that additional VA medical records 
were associated with the claims file after the most recent 
supplemental statement of the case (SSOC) was issued.  
However, as these records do not relate to the Veteran's 
claim for service connection for left tonsillar squamous cell 
carcinoma and, as the Veteran's claim is being granted, as 
discussed below, the Board finds no prejudice to the Veteran 
in proceeding to adjudicate his claim.  


FINDINGS OF FACT

1.  As the Veteran served in the Republic of Vietnam during 
the Vietnam Era; exposure to herbicides therein is presumed.

2.  Resolving all reasonable doubt in favor of the Veteran, 
the Veteran is shown to have left tonsillar squamous cell 
carcinoma that is etiologically related to a disease, injury, 
or event in service.


CONCLUSION OF LAW

Service connection for left tonsillar squamous cell carcinoma 
is warranted.  See 38 U.S.C.A. § 1110, 1116, 1131, 1133, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection, 
the benefit sought on appeal has been granted in full, as 
discussed below.  As such, the Board finds that any error 
related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e) (2008).  In this regard, it is noted that a "Veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the Veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2008).

The diseases alluded to above include chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2008).

Notwithstanding the foregoing presumptive provisions, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a claimant is not precluded 
from establishing service connection for a disease averred to 
be related to herbicide exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000).

The Veteran contends that he has left tonsillar squamous cell 
carcinoma as a result of in-service exposure to herbicides in 
Vietnam.  

The Board notes that the Veteran's DD-214 Form reflects that 
he served in the Republic of Vietnam from February 1970 to 
April 1971.  As such, in-service exposure to herbicides is 
conceded. 

A review of the claims folder reflects that the Veteran has 
been diagnosed with tonsillar squamous cell carcinoma.  See 
VA treatment record, April 2008.  

However, the Board notes that tonsillar squamous cell 
carcinoma is not among the conditions listed under 38 C.F.R. 
§ 3.309(e) as being presumptively associated with exposure to 
herbicides or agent orange.  Based on findings from the 
National Academy of Science (NAS), the Secretary of the 
Department of Veterans Affairs has determined that there is 
no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See 67 Fed. Reg. 42600, at 42606-
42607 (June 24, 2002).  As such, service connection cannot be 
granted on a presumptive basis for tonsillar squamous cell 
carcinoma.

However, as noted, above, a claimant is not precluded from 
establishing service connection on a direct basis.  In this 
regard, the Board notes that the Veteran underwent a VA 
examination in January 2007.  The examiner reviewed the 
claims file and noted the Veteran's service in Vietnam.  The 
Veteran reported that he first noticed a lump on the left 
side of his neck in 2000.  He was informed by a local 
physician that it was a plugged salivary gland.  It waxed and 
waned in size until approximately one year ago, when it 
started to become painful.  Upon examination of the Veteran, 
the examiner noted that he had a poorly differentiated 
metastatic carcinoma, likely squamous cell of unknown primary 
site.  The examiner later noted that a January 30, 2007 final 
pathology report revealed the Veteran to have a primary cell 
carcinoma of the left tonsil.  The examiner stated that there 
is no medical evidence to support that this cancer is related 
to the Veteran's time in the military.  She further stated 
that she would defer to the RO to determine if this type and 
location of cancer is presumptive.  

In March 2007, the Chief of the Hematology/Oncology Section 
at the Minneapolis VA Medical Center (VAMC) submitted a 
letter indicating that the Veteran presented with a neck mass 
and, on biopsy in November 2006, was found to have a poorly 
differentiated squamous cell cancer which originated in the 
oropharynx.  She went on to state that, unfortunately, the 
neck mass is a sizeable lymph node, which makes him have a 
Stage IVa disease.  This is fairly advanced with a 5-year 
disease-specific survival of 63 percent.  The physician 
opined that this is possibly related to his agent orange 
exposure.  

In April 2007, this same Chief of Hematology/Oncology 
submitted a clarifying statement pertaining to her previous 
opinion regarding the relationship of the Veteran's 
oropharynx cancer to his agent orange exposure.  The 
physician referred to a VA statement indicating that diseases 
currently recognized by VA as related to agent 
orange/herbicide exposure include "respiratory cancer, 
including cancer of the lung, bronchus, larynx, and 
trachea".  She also included the definition of oropharynx 
from Stedman's Medical Dictionary, which states that it is 
"continuous with...the laryngopharynx".  The latter refers to 
the larynx.  The physician went on to conclude that, since 
the larynx and oropharynx are continuous, exposed to the same 
carcinogens during respiration, and develop histologically 
and biologically similar cancers, the relationship of cancer 
in the oropharynx and agent orange exposure is equally as 
strong as the relationship of cancer in the larynx and agent 
orange, which is well accepted. 

The Veteran underwent another VA examination in March 2008.  
The examiner noted that the Veteran was exposed to agent 
orange.  The examiner also noted that the Veteran was 
diagnosed with tonsil cancer and was a T1N2AM0 
lymphoepithelial squamous call carcinoma of the left tonsil.  
Upon examination of the Veteran and review of the records, 
the examiner determined it is as likely as not that his 
squamous cell carcinoma is related to his military service.  
The examiner also noted that the Veteran was never a regular 
tobacco user.  

When the totality of the evidence is in relative equipoise, 
the Veteran prevails on his claim.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  In light of the clearly conflicting 
medical opinions discussed above regarding the nature and 
etiology of the Veteran's claimed disability, the Board 
concludes that the evidence is at least in equipoise as to 
whether the disability is related to active duty service.  
Therefore, the Board will resolve doubt in favor of the 
Veteran and grant service connection for his left tonsillar 
squamous cell carcinoma on a direct basis.


ORDER

Entitlement to service connection for left tonsillar squamous 
cell carcinoma is granted. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


